UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-8546


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IAN RALPH BLACKSTOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:93-cr-00350-JCC-1)


Submitted:   December 10, 2010            Decided:   December 20, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ian Ralph Blackstock, Appellant Pro Se. Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ian    Ralph       Blackstock       seeks   to     appeal      the   district

court’s orders dismissing as untimely his 28 U.S.C.A. § 2255

(West     Supp.        2010)       motion      and     denying         his     motion    for

reconsideration.            The orders are not appealable unless a circuit

justice   or     judge      issues    a     certificate      of    appealability.            28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not    issue    absent       “a    substantial       showing      of   the    denial    of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.   Cockrell,        537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Blackstock has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3